FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


LONE STAR SECURITY AND VIDEO,             No. 14-55014
INC., a California corporation,
                   Plaintiff-Appellant,      D.C. No.
                                          2:11-cv-02113-
                  v.                       ODW-MRW

CITY OF LOS ANGELES; CITY OF
SANTA CLARITA; CITY OF RANCHO
CUCAMONGA; CITY OF LOMA LINDA,
             Defendants-Appellees.



SAMI AMMARI, an individual,               No. 14-55050
               Plaintiff-Appellant,
                                             D.C. No.
                  v.                      2:12-cv-04644-
                                           ODW-MRW
CITY OF LOS ANGELES,
              Defendant-Appellee.           OPINION


      Appeal from the United States District Court
          for the Central District of California
       Otis D. Wright II, District Judge, Presiding

         Argued and Submitted March 11, 2016
                 Pasadena, California
2   LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES

                         Filed July 7, 2016

        Before: Stephen Reinhardt, Mary H. Murguia,
            and John B. Owens, Circuit Judges.

                   Opinion by Judge Murguia;
                  Concurrence by Judge Owens


                           SUMMARY*


                       Constitutional Law

    Affirming the district court’s summary judgment in favor
of defendant municipalities, the panel held that five city
ordinances regulating mobile billboards withstood First
Amendment scrutiny as content-neutral, reasonable, time,
place, and manner restrictions on speech.

    One of the ordinances limited the type of sign that could
be affixed to motor vehicles parked or left standing on public
streets, and the others prohibited non-motorized, “mobile
billboard advertising displays” within city limits.

    Distinguishing Reed v. Town of Gilbert, 135 S. Ct. 2218
(2015), the panel held that the ordinances were content
neutral. The panel concluded that the word “advertising” did
not render the ordinances content based on their face, and the
ordinances regulated the manner, not the content, of affected
speech. The panel held that the ordinances were narrowly

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
    LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES             3

tailored to significant government interests in traffic control,
public safety, and aesthetics. In addition, the ordinances left
open adequate alternative opportunities for advertising.

    Concurring in the majority’s opinion, Judge Owens wrote
that the Supreme Court should take a second look at Members
of City Council of City of Los Angeles v. Taxpayers for
Vincent, 466 U.S. 789 (1984), because if “aesthetics” are to
play a part in speech restriction, then they should apply
equally to all unattractive signs or decals.


                         COUNSEL

George M. Wallace (argued), Wallace, Brown & Schwartz,
Pasadena, California, for Plaintiffs-Appellants.

Kimberly A. Erickson (argued), Deputy City Attorney;
Ronald S. Whitaker, Assistant City Attorney; Thomas H.
Peters, Chief Assistant City Attorney; Michael N. Feuer, City
Attorney; Office of the City Attorney, Los Angeles,
California, for Defendant-Appellee City of Los Angeles.

Joseph P. Buchman (argued), Brian A. Pierick, and Joseph M.
Montes, City Attorney; Burke, Williams & Sorensen LLP,
Los Angeles, California, for Defendant-Appellee City of
Santa Clarita.

Richard E. Holdaway (argued), City Attorney, Robbins &
Holdaway, Ontario, California, for Defendant-Appellee City
of Loma Linda.
4   LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES

Jules S. Zeman, Kevin M. Osterberg, Melinda Carrido, and
Vangi M. Johnson; Haight Brown & Bonesteel LLP, Los
Angeles, California; for Defendant-Appellee City of Rancho
Cucamonga.


                          OPINION

MURGUIA, Circuit Judge:

    These consolidated appeals concern the constitutionality
of five city ordinances that regulate mobile billboards. One
of the ordinances limits the type of sign that may be affixed
to motor vehicles parked or left standing on public streets; the
other ordinances prohibit non-motorized, “mobile billboard
advertising displays” within city limits. Appellants, who
have been subject to enforcement under the ordinances,
brought suit against the municipalities arguing that the mobile
billboard laws impermissibly restrict their freedom of speech
in violation of the First Amendment. We have jurisdiction
under 28 U.S.C. § 1291, and we review de novo the district
court’s grant of summary judgment in favor of the
municipalities. We hold that the ordinances withstand First
Amendment scrutiny as content-neutral, reasonable, time,
place, and manner restrictions on speech. See Long Beach
Area Peace Network v. City of Long Beach, 574 F.3d 1011,
1019 (9th Cir. 2009). We affirm.

                      BACKGROUND

    Between 2010 and 2012, the California Legislature
enacted a series of amendments to the Vehicle Code
empowering local municipalities to regulate mobile
billboards, which the Legislature found to blight city streets,
     LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES                      5

endanger residents, and reduce available on-street parking.1
See Assemb. B. 2756, 2009–2010 Reg. Sess. (Cal. 2010); see
also Assemb. B. 1298, 2011–2012 Reg. Sess. (Cal. 2011);
Assemb. B. 2291, 2011–2012 Reg. Sess. (Cal. 2012). The
new sections of the Vehicle Code authorized cities to adopt
laws penalizing the parking of portable, non-motorized,
wheeled vehicles that carry signs and are “for the primary
purpose of advertising”—known as “mobile billboard
advertising displays.” See Cal. Veh. Code §§ 395.5,
21100(m), 22651(v). The enabling legislation also allowed
cities to regulate motor vehicles bearing “advertising signs”
that are not “permanently affixed” and that “extend beyond
the overall length, width, or height of the vehicle.” See id.
§ 21100(p)(2). Under the Vehicle Code, an advertising sign
is “permanently affixed” if it is “[p]ainted directly on the
body of a motor vehicle” or “[a]pplied as a decal.” Id.
§ 21100(p)(3). In sum, these code sections authorized cities
to regulate two types of mobile billboard advertising:
advertisements affixed to portable, non-motorized, wheeled
vehicles (“non-motorized mobile billboards”), and
advertisements attached to motorized vehicles (“motorized
mobile billboards”).

    In response, the cities of Los Angeles, Santa Clarita,
Rancho Cucamonga, and Loma Linda passed virtually
identical ordinances banning one or both types of mobile

 1
   Under California law, a vehicle can be removed and impounded only
when that action is expressly authorized by the California Vehicle Code.
Cal. Veh. Code § 22650 (“It is unlawful for any peace officer . . . to
remove any unattended vehicle from a highway to a garage or to any other
place, except as provided in this code. . . .”). Before 2010, impounding a
legally parked vehicle because it was a mobile billboard was not
authorized by the California Vehicle Code, and thus exceeded local
governments’ authority.
6   LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES

billboards and permitting public officials to exact civil
penalties and impound vehicles sporting signs that violate the
ordinances. The cities’ ordinances mirror and explicitly
reference the California Legislature’s amendments to the
Vehicle Code. For example, section 87.54 of the Los
Angeles Municipal Code (the “motorized mobile billboard
ordinance”) provides, in pertinent part:

       A motor vehicle may contain advertising signs
       that are painted directly upon or are
       permanently affixed to the body of, an integral
       part of, or fixture of a motor vehicle for
       permanent decoration, identification, or
       display and that do not extend beyond the
       overall length, width, or height of the vehicle.
       Advertising signs that are painted directly
       upon or permanently affixed to a motor
       vehicle shall not be painted directly upon or
       permanently affixed in such a manner as to
       make the motor vehicle unsafe to be driven,
       moved, parked or left standing on any public
       street or public lands in the City. Motor
       vehicles that pose a safety hazard shall be
       impounded pursuant to [the] California
       Vehicle Code . . . .

L.A. Mun. Code § 87.54 (2012). The other four ordinances
(the “non-motorized mobile billboard ordinances”) make it
unlawful to park a “mobile billboard advertising display” on
any public street within city limits. See L.A. Mun. Code
§ 87.53 (2013); Loma Linda Mun. Code § 10.36.070 (2011);
Rancho Cucamonga Mun. Code § 10.52.080 (2011); Santa
Clarita Mun. Code § 12.84 (2011). The non-motorized
mobile billboard ordinances all incorporate the definition of
    LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES             7

“mobile billboard advertising display” codified at California
Vehicle Code section 395.5: “advertising display[s]” that are
attached to non-motorized vehicles, carry a sign or billboard,
and are “for the primary purpose of advertising.”

     Appellants Lone Star Security & Video, Inc. and Sami
Ammari own mobile billboards that are subject to the cities’
bans. Lone Star Security operates a fleet of standalone
trailers that were specially constructed to display signs or
banners, which Lone Star Security uses to advertise its
burglary alarm services as well as other products and political
causes. Ammari promotes his Los Angeles-based businesses
by bolting signs to motor vehicles that he parks on city
streets. After the ordinances took effect, Lone Star Security
and Ammari brought suit alleging that the mobile billboard
bans are facially invalid because they abridge the freedom of
speech guaranteed by the First Amendment. Lone Star
Security specifically challenges the cities’ prohibition on non-
motorized mobile billboard advertising displays, whereas
Ammari’s case concerns the constitutionality of Los
Angeles’s regulation of mobile billboards on parked,
motorized vehicles.

     Lone Star Security was last before this court in 2013,
when a panel affirmed the district court’s denial of a
preliminary injunction blocking the cities from enforcing the
non-motorized mobile billboard ordinances. See Lone Star
Sec. & Video, Inc. v. City of Los Angeles, No. 12-56333 (9th
Cir. Mar. 21, 2013). Upon remand, the district court
consolidated Lone Star Security’s case with Ammari’s, who
had filed his complaint shortly before Lone Star Security’s
first appeal. On cross-motions for summary judgment, the
district court concluded that the mobile billboard bans were
content-neutral, reasonable, time, place, and manner
8   LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES

restrictions on speech that did not violate the First
Amendment. Accordingly, the court entered judgment in
favor of the cities and against Lone Star Security and
Ammari. These appeals followed.

                       DISCUSSION

    The First Amendment, as applied to the states through the
Fourteenth Amendment, prohibits state and local
governments from enacting laws “abridging the freedom of
speech.” Reed v. Town of Gilbert, 135 S. Ct. 2218, 2226
(2015) (quoting U.S. Const. amend. I). Certain types of
speech regulations are presumptively invalid, including laws
that “target speech based on its communicative content. Id.
These kinds of regulations are strictly scrutinized and will be
upheld only if “they are narrowly tailored to serve compelling
state interests.” Id. Laws affecting speech in traditional
public fora like sidewalks and city streets are also
presumptively invalid, Long Beach Area, 574 F.3d at
1020–22, 1024, although the government may impose
reasonable time, place, and manner restrictions on speech in
traditional public fora so long as the restrictions are content
neutral, are “narrowly tailored to serve a significant
governmental interest,” and “leave open ample alternative
channels for communication of the information.” Clark v.
Cmty. for Creative Non-Violence, 468 U.S. 288, 293 (1984).

    The cities bear the burden of proving the constitutionality
of the ordinances at issue. See United States v. Playboy
Entm’t Grp., Inc., 529 U.S. 803, 816 (2000) (“When the
Government restricts speech, the Government bears the
burden of proving the constitutionality of its actions.”).
Because Appellants raise facial challenges to the municipal
ordinances, we will strike down the mobile billboard
       LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES                       9

regulations if they are “unconstitutional in every conceivable
application,” or if they “seek[] to prohibit such a broad range
of protected conduct that [they are] unconstitutionally
overbroad.” See Foti v. City of Menlo Park, 146 F.3d 629,
635 (9th Cir. 1998) (quoting Members of City Council of City
of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 796
(1984)). The parties have stipulated to the facts in this case,
so “the only question we must determine is whether the
district court correctly applied the law.” EEOC v. Luce,
Forward, Hamilton & Scripps, 345 F.3d 742, 746 (9th Cir.
2003) (citation omitted).

                       I. Content Neutrality

   The parties concede that all of the ordinances at issue bear
upon interests that the First Amendment protects. Thus, we
consider first whether the regulations are content neutral or
content based.2 See Reed, 135 S. Ct. at 2226–27.

    A regulation is content based if, “on its face,” it “draws
distinctions based on the message a speaker conveys.” Id. at

   2
      In affirming the denial of a preliminary injunction to Lone Star
Security, a panel of this court found that the non-motorized mobile
billboard ordinances are content neutral. The panel relied on our holding
in Reed v. Town of Gilbert (“Reed I”), 587 F.3d 966 (9th Cir. 2009), which
concluded that a sign regulation restricting the size, duration, and location
of directional signs was content neutral. Id. at 977; accord Reed v. Town
of Gilbert (“Reed II”), 707 F.3d 1057, 1069–70 (9th Cir. 2013). That
holding, however, was later overruled by the Supreme Court. See Reed,
135 S. Ct. at 2232. Therefore, we revisit the content neutrality of the
mobile billboard bans in light of the Supreme Court’s decision in Reed.
See United States v. Bad Marriage, 439 F.3d 534, 540 (9th Cir. 2006)
(explaining that the law of the case need not be followed when
“intervening controlling authority makes reconsideration appropriate”
(citation omitted)).
10 LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES

2227. A regulation that defines regulated speech by a
particular subject matter or that discriminates between
viewpoints is plainly content based. Id. at 2227, 2230. For
example, the Supreme Court recently held that an ordinance
that imposed more stringent restrictions on signs directing the
public to a church meeting than on “political” signs was
content based. See id. at 2232. In addition, an ostensibly
viewpoint-neutral law is content based if it was “adopted by
the government because of disagreement with the message
the speech conveys.” Id. at 2227 (internal quotation marks
and alterations omitted).

    By its terms, the motorized billboard ordinance regulates
the way in which “advertising signs” may be affixed to motor
vehicles on city streets. The non-motorized billboard
ordinances likewise apply to “mobile billboard advertising
displays” within the meaning of California Vehicle Code
section 395.5, which includes as part of the definition that the
vehicle be “for the primary purpose of advertising.” Neither
the California Vehicle Code nor the mobile billboard
ordinances define “advertising,” however, and Appellants
insist that the ordinances are content based because they
distinguish between billboards that “advertise” and all other
signs, such as those that do not advertise. Appellants’
argument, in essence, is that the only signs that “advertise”
are those that propose a commercial transaction.3

 3
   Appellants have not directly challenged the mobile billboard laws on
the grounds that they unduly restrict “commercial speech” in the
constitutional sense—in fact, Lone Star Security objects that the
ordinances affect his ability to convey political messages regarding local
elected officials or ballot proposals using mobile billboards. Nevertheless,
Appellants appear to overwhelmingly conflate “advertising” speech with
“commercial speech,” which refers to speech that “does ‘no more than
propose a commercial transaction.’” See Coyote Pub., Inc. v. Miller,
       LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES 11

    We disagree that the word “advertising” renders the
challenged regulations content based on their face. In the
context of mobile billboard regulations, the California Court
of Appeal has already recognized that the word “advertising”
refers to the activity of displaying a message to the public,
not to any particular content that may be displayed. In
Showing Animals Respect & Kindness v. City of West
Hollywood, the California Court of Appeal rejected a
constitutional challenge to a nearly identical municipal ban
on mobile billboard advertising displays after finding that the
ordinance was content neutral.4 See 166 Cal. App. 4th 815,
819–20, 83 Cal. Rptr. 3d 134, 137–38 (2008). The plaintiff
in that case was a non-profit organization that used mobile
billboards—accompanied with loudspeaker announcements—
to protest animal cruelty. The California Court of Appeal
concluded that West Hollywood’s “advertising” ban was


598 F.3d 592, 598 (9th Cir. 2010). But, although laws that restrict only
commercial speech are content based, see Reed III, 135 S. Ct. at 2232,
such restrictions need only withstand intermediate scrutiny. See Central
Hudson Gas & Elec. Corp. v. Public Serv. Comm’n of New York, 447 U.S.
557, 564 (1980) (requiring that laws affecting commercial speech seek to
implement a substantial governmental interest, directly advance that
interest, and reach no further than necessary to accomplish the given
objective).
   4
     West Hollywood Municipal Code section 11.44.020 states: “It is
unlawful for any person to conduct, or cause to be conducted, any mobile
billboard advertising upon any street, or other public place within the city
in which the public has the right of travel. . . . Mobile billboard advertising
includes any vehicle, or wheeled conveyance which carries, conveys,
pulls, or transports any sign or billboard for the primary purpose of
advertising.” However, the ordinance exempted from the prohibition the
following: “[a]ny vehicle which displays an advertisement or business
identification of its owner, so long as such vehicle is engaged in the usual
business or regular work of the owner, and not used merely, mainly or
primarily to display advertisements,” as well as buses and taxicabs. Id.
12 LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES

content neutral because it did not differentiate between
categories of speech:

       The term “advertise” is not limited to calling
       the public’s attention to a product or a
       business. The definition of “advertise” is more
       general: “to make something known to[;] . . .
       to make publicly and generally known[;] . . .
       to announce publicly esp[ecially] by a printed
       notice or a broadcast . . . .” (Merrian
       [sic]–Webster’s Collegiate Dict. (10th ed.,
       1995) p. 18; italics added.) Thus, although the
       subject of the matter brought to notice may be
       commercial, it is not necessarily so. Messages
       endorsing a political candidate, a social cause
       or a religious belief would also fall within the
       term “advertise.”

Id. at 819–20, 83 Cal. Rptr. 3d at 138. The California Court
of Appeal further noted that the ordinance defined “mobile
billboard advertising” as “any vehicle or wheeled conveyance
which carries, conveys, pulls, or transports any sign or
billboard,” and reasoned that these active verbs demonstrated
that “the ordinance [was] concerned with the speaker’s acts,
not the content of the speech.” Id. at 823, 83 Cal. Rptr. 3d at
140–41.

    In evaluating a facial challenge we “must consider the
[municipality’s] authoritative constructions of the ordinance,
including its own implementation and interpretation of it.”
Forsyth County v. Nationalist Movement, 505 U.S. 123, 131
(1992); see also Oxborrow v. Eikenberry, 877 F.2d 1395,
1399 (9th Cir. 1989) (holding that we defer to a state court’s
interpretation of its own laws unless that interpretation is
      LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES 13

“untenable or amounts to a subterfuge to avoid federal review
of a constitutional violation”). We will “follow the decision
of the intermediate appellate courts of the state unless there
is convincing evidence that the highest court of the state
would decide differently.” In re Schwarzkopf, 626 F.3d 1032,
1038 (9th Cir. 2010) (quoting Owen ex. rel Owen v. United
States, 713 F.2d 1461, 1464 (9th Cir. 1983)). The definition
of “advertising” that the California Court of Appeal
articulated in Showing Animals Respect is neither untenable
nor an obvious subterfuge to avoid federal review. See
166 Cal. App. 4th at 819–20, 83 Cal. Rptr. 3d at 138 (holding
that the term “advertising” applies to both commercial and
noncommercial speech). Therefore, absent convincing
evidence that the California Supreme Court would construe
the term “advertise” in this situation differently, we cannot
depart from the construction of the California Court of
Appeal; neither Appellant offers such evidence. Accordingly,
we hold that the mobile billboard bans regulate the
manner—not the content—of affected speech.                The
ordinances address only the types of sign-bearing vehicles
subject to regulation, and discriminate against prohibited
billboards on the basis of their size and mobility alone, and
are thus content neutral. Even a regulated vehicle bearing a
blank sign could conceivably violate the ordinances.

    The Supreme Court’s recent decision in Reed does not
alter our conclusion.5 Unlike Reed, the mobile billboard
ordinances do not single out a specific subject matter for


  5
    In Reed, Justice Alito, joined by Justices Kennedy and Sotomayor,
wrote separately to opine that rules regulating the “size of signs” or “the
locations in which signs may be placed,” including rules that “distinguish
between free-standing signs and those attached to buildings” would not be
content based. 135 S. Ct. at 2233 (Alito, J., concurring).
14 LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES

differential treatment, nor is any kind of mobile billboard
exempted from regulation based on its content. There has
been no suggestion that the ordinances apply differently to
Lone Star Security’s political endorsements than to its
commercial promotional campaigns, for example. Rather, an
officer seeking to enforce the non-motorized billboard
ordinances must decide only whether an offending vehicle
constitutes a prohibited “advertising display” because its
primary purpose is to display messages, as opposed to
transporting passengers or carrying cargo. Cf. S.O.C., Inc. v.
County of Clark, 152 F.3d 1136, 1145 (9th Cir. 1998)
(holding that a county ordinance that prohibited canvassing
on public streets and sidewalks within the Las Vegas resort
district was content based, for First Amendment purposes,
because any officer seeking to enforce the ordinance would
need to examine the contents of a leaflet to determine whether
the ordinance prohibited its distribution). In the case of the
motorized billboard ordinance, an enforcing officer would
simply need to distinguish between signs that are permanent
or non-permanent, and larger or smaller than the vehicles to
which the signs are affixed to determine whether the vehicle
violates the ordinance. See id. Therefore, the district court
appropriately found the ordinances to be content neutral.

  II. Narrowly Tailored to a Significant Government
                       Interest

     The parties do not dispute that the cities’ stated interests
in traffic control, public safety, and aesthetics are sufficiently
weighty to justify content-neutral, time, place, or manner
restrictions on speech, nor could they. The Supreme Court
and this Court have repeatedly confirmed that local
governments may exercise their police powers to advance
these goals by prohibiting intrusive or unsightly forms of
    LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES 15

expression. See Taxpayers for Vincent, 466 U.S. at 808; G.K.
Ltd. Travel v. City of Lake Oswego, 436 F.3d 1064, 1072–73
(9th Cir. 2006). Instead, we focus on whether the mobile
billboard regulations are narrowly tailored to the cities’
interests.

    A speech regulation is narrowly tailored if it “promotes a
substantial government interest that would be achieved less
effectively absent the regulation.” Ward v. Rock Against
Racism, 491 U.S. 781, 799 (1989) (citation omitted). The
fact that “the government’s interest could be adequately
served by some less-speech-restrictive alternative” will not
invalidate an otherwise reasonable time, place, or manner
restriction “[s]o long as the means chosen are not
substantially broader than necessary.” Id. at 800.

    None of the ordinances in this case are “substantially
broader than necessary” to accomplish the cities’ goals of
eliminating visual blight and promoting the safe and
convenient flow of traffic. Controlling case law compels our
conclusion that the cities’ interest in aesthetics alone justifies
the ordinances. See Taxpayers for Vincent, 466 U.S. at 808
(holding that a total restriction on a certain type of visual
advertising is narrowly tailored because, by banning the type
of signs that the city determined to constitute “visual clutter
and blight,” the city “did no more than eliminate the exact
source of the evil it sought to remedy”). Under this binding
precedent, it is therefore enough that the Appellees believed
that the advertising displays prohibited by the mobile
billboard regulations detract from the cities’ overall
appearance; the outright ban directly serves this stated
interest.
16 LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES

     Further, by removing from city streets vehicles that have
no purpose other than advertising, the mobile billboard
regulations are narrowly tailored to the cities’ interests in
parking control and reducing traffic hazards. Because the
utility of mobile billboards stems from owners’ ability to park
them for periods of hours or days at a time, they reduce
available on-street parking. Non-motorized mobile billboards
are also likely to impair pedestrians’ and drivers’ visibility
and pose a safety risk to motorists who are forced to veer
around them into the next lane of traffic to bypass them.
And, they may roll onto the roadway after being parked.

    In addition, the motorized billboard ordinance serves Los
Angeles’s asserted interest in public safety by prohibiting
non-permanently affixed signs and permanently affixed signs
that are larger than the dimensions of a vehicle. Temporary
signs, by their nature, are impermanent and thus pose a
greater danger to pedestrians and motor vehicles because of
the risk that they will come detached.6 Signs larger than the
dimensions of the vehicle are also more likely to obstruct
traffic and impede drivers’ field of vision. For instance, some
of Ammari’s billboards blocked the side and rear windows of
his vans, reducing the operator’s ability to see passing cars,
pedestrians, or other roadside hazards.

   The cities’ goals would be achieved less effectively
absent the challenged regulations. See Ward, 491 U.S. at
799. Mobile billboards are difficult to control precisely


  6
    The City of Los Angeles offered another rationale for § 87.54—that
temporary signs pose a safety risk when the vehicle is “driven during high
wind conditions.” As § 87.54 is a parking ordinance, driving-related
safety risks are not sufficiently narrowly tailored to justify the speech
restrictions imposed by the regulation.
    LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES 17

because they can be moved in and out of a jurisdiction with
ease. As the Supreme Court has noted, if a municipality “has
a sufficient basis for believing that billboards are traffic
hazards and are unattractive, then obviously the most direct
and perhaps the only effective approach to solving the
problems they create is to prohibit them.” See Metromedia,
Inc. v. City of San Diego, 453 U.S. 490, 508 (1981).

                      III. Alternatives

     Lastly, to satisfy the First Amendment, a time, place, and
manner regulation must “leave open ample alternative
channels for communication.” Clark, 468 U.S. at 293.
“[T]he First Amendment does not guarantee the right to
communicate one’s views at all times and places or in any
manner that may be desired.” Heffron v. Int’l Soc’y for
Krishna Consciousness, Inc., 452 U.S. 640, 647 (1981).
However, “a restriction on expressive activity may be invalid
if the remaining modes of communication are inadequate.”
Taxpayers for Vincent, 466 U.S. at 812.

    The mobile billboard ordinances leave open adequate
alternative opportunities for advertising. The challenged
regulations foreclose only one form of expression—mobile
billboards—by placing limited restrictions on the types of
vehicles to which mobile billboards may be affixed (vehicles
whose primary purpose is something other than advertising),
and the manner in which billboard advertisements can be
displayed on a motor vehicle (in a permanent fashion and no
larger than the dimensions of the vehicle). Appellants are
free to disseminate their messages through myriad other
channels, such as stationary billboards, bus benches, flyers,
newspapers, or handbills. Appellants may also paint signs on
vehicles and attach decals or bumper stickers. Although
18 LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES

mobile billboards are a unique mode of communication,
nothing in the record suggests that Appellants’ overall
“ability to communicate effectively is threatened.”
Taxpayers for Vincent, 466 U.S. at 812. Therefore, given the
ample alternative modes of advertising available in the
Appellee cities, we will not invalidate the mobile billboard
bans merely because they restrict Appellants’ preferred
method of communication. Id.; G.K. Ltd. Travel, 436 F.3d at
1074. The remaining alternatives for expressive conduct are
sufficient to vindicate Appellants’ First Amendment interests.

    Because the mobile billboard ordinances are content
neutral, narrowly tailored to serve the governments’
significant aesthetic and safety interests, and leave open
ample alternative channels of communication, the judgment
of the district court is AFFIRMED.



OWENS, Circuit Judge, concurring:

    I concur in the majority’s opinion, as it faithfully follows
the current controlling case law. I write separately because,
in my view, the Supreme Court should take a second look at
an important aspect of Members of City Council of City of
Los Angeles v. Taxpayers for Vincent, 466 U.S. 789 (1984).

    This case is about ugly signs on vehicles, and no doubt I
would not want these vehicles and their signs parked in front
of my house. But under the ordinances at issue, a car with
equally ugly decals—including a decal of a vehicle with an
ugly sign—would not “go to jail,” but instead treat my curb
like the upper left corner of a Monopoly board.
    LONE STAR SEC. & VIDEO V. CITY OF LOS ANGELES 19

    If “aesthetics” are to play a part in speech restriction, then
such aesthetics should apply equally, decal or sign. Yet under
Taxpayers for Vincent, the Court rejected the very point that
I now make. See 466 U.S. 810–12 (rejecting the Ninth
Circuit’s holding that “a prohibition against the use of
unattractive signs cannot be justified on esthetic grounds if it
fails to apply to all equally unattractive signs wherever they
might be located”). I think our court was right then, and the
Supreme Court should reconsider this portion of Taxpayers
for Vincent. As it currently stands, politicians can use
Taxpayers for Vincent and its beholderish “aesthetics” to
covertly ensure homogeneous thinking and political
discourse. That is a dimension we should avoid. See The
Twilight Zone: Eye of the Beholder (CBS television broadcast
Nov. 11, 1960).